Case 1:20-cv-07481-GBD Document 10 Filed

   

Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SANDY GRACIANO, on behalf of himself and all other :
persons similarly situated,

Plaintiff,
-against- 20 Civ. 7481 (GBD)
FULL SOURCE, LLC,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

The initial conference scheduled for February 17, 2021 is canceled.
Dated: New York, New York

October 2, 2020
SO ORDERED.

GEDRGE B. DANIELS

United States District Judge

 
